DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 -13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, Claim 9 has dependency on both claim 8 and claim 1. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. Claims 10-13 depend on claim 9 and therefore also objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staudenmaier et al US (20190079885).
Regarding claim 1, Staudenmaier et al teaches a field-programmable gate array (see paragraph [0071], the invention may be implemented on a FPGA) comprising: a memory configured to store a plurality of configurations, each of the plurality of configurations having at least one parameter associated therewith (see Fig, 1,  paragraph [0033], The configuration registers, for example, map to memory spaces of a memory associated with the ADMAC 102. For some described embodiments, the at least one configuration register of the ADMAC 102 is configured with an element memory size of individual matrix elements of a matrix, an order of extraction for the individual matrix elements of the matrix, dimensions of the matrix, and/or a set of matrix element value deviation thresholds); a firmware state machine configured to read the parameters stored in the memory (see paragraphs [0071], [0025], [0033], Fig. 1, system processor 116,  In other embodiments, the ADMAC 102 receives 302 from the system processor 116 additional configuration parameters, which include, but are not limited to: the address of the matrix B 200 in the system memory 118, a transfer mode (e.g., byte access, 16 bit word access, or burst mode), and a destination address for the matrix B 200 in the accelerator memory 108.); a register configured to have the parameters associated with the plurality of configurations written thereto (see paragraph [0033], In a number of embodiments, the ADMAC 102 has at least one configuration register, wherein the at least one configuration register is configured with the configuration parameters the ADMAC 102 receives 302); and an interconnect structure (see Fig. 5, DMA controller 532) configured to transmit the parameters between the firmware state machine and the register (see paragraph [0058], Fig. 5, Fig. 7, The DMA controller 523 transmits configuration information between system processor 116 and the MEE 534) , the interconnect structure being configured to receive the parameters associated with the plurality of the configurations simultaneously and the interconnect structure being configured to transmit the received parameters associated with the plurality of configurations to the register simultaneously (see Fig. 5, DMA controller 532, Fig. 7, paragraph [0058], For another embodiment, the DMA controller 532 receives the configuration parameter from the system processor 116 over the communication interface 120 and then sends the configuration parameter to the MEE 534).
Regarding claim 2, Staudenmaier et al teaches, wherein the memory has a number of memory spaces corresponding to a number of the plurality of configurations (see paragraph [0033]).
Regarding claim 3, Staudenmaier et al teaches, wherein the register has a number of register spaces corresponding to the number of the plurality of configurations (see paragraph [0033]).  
Regarding claim 4, Staudenmaier et al teaches wherein the interconnect structure has a plurality of primary interfaces, each of the plurality of primary interfaces being connected to a different one of the plurality of configurations stored in the memory (see Fig. 5, paragraph [0057]).  
Regarding claim 5, Staudenmaier et al teaches wherein the interconnect structure has a plurality of secondary interfaces, each of the plurality of secondary interfaces being connected to a different one of the plurality of primary interfaces (see Fig. 5, paragraph [0057]).  
Regarding claim 6, Staudenmaier et al teaches wherein each of the plurality of register spaces is connected to a different one of the plurality of secondary interfaces (see Fig. 7 and paragraph [0058]).
Regarding claim 7, Staudenmaier et al teaches wherein a total configuration time of the field-programmable gate array is an amount of time to read one of the plurality of configurations from the memory and write the one of the plurality of configurations to the register (see paragraph [0034]).  
Regarding claim 9, Staudenmaier et al teaches the transceiver system according to claim 8, further comprising a plurality of the field-programmable gate arrays of claim 1 mounted on the circuit board and connected to the processor (see paragraph [0071]).

Regarding claim 10, Staudenmaier et al teaches wherein each of the plurality of the field-programmable gate arrays is connected to the processor by a different bus (see paragraph [0028]).
Regarding claim 11, Staudenmaier et al teaches wherein a total configuration time of the board is an amount of time to configure one of the plurality of field-programmable gate arrays (see paragraph [0034]).  
Regarding claim 12, Staudenmaier et al teaches wherein the plurality of field-programmable gate arrays are configured to be configured in parallel (see paragraph [0028]).

Regarding claim 14, Staudenmaier et al teaches a method of configuring a field-programmable gate array, comprising the steps of reading a first parameter associated with a first configuration stored in a memory of the field-programmable gate array (see Fig. 3, Fig. 4, paragraphs [0044]-[0052], a register with various matrix parameters is shown, in which they are read and extracted); reading a second parameter associated with a second configuration stored in the memory of the field-programmable gate array (see Fig. 3, Fig. 4, paragraphs [0044]-[0052], a register with various matrix parameters is shown, in which they are read and extracted), the second parameter being read simultaneously with the first parameter (see paragraphs [0028], [0045]-[0046], the data flow is such that individual elements of the matrix are transmitted discreetly, on an element-by-element basis, either in series or in parallel, over a communication link having a single or multiple parallel data paths); writing the first parameter associated with the first configuration to a first register space of a register array (see Fig. 3, Fig. 4, paragraphs [0033], [0043]-[0045], the register 400 has bits which can be written as 1 or 0 which correspond to different configurations); and writing the second parameter associated with the second configuration to a second register space of the register array (see Fig. 3, Fig. 4, paragraphs [0033], [0043]-[0045], the register 400 has bits which can be written as 1 or 0 which correspond to different configurations)  the second parameter being written simultaneously with the first parameter (see paragraphs [0028], [0043]-[0046], the data flow is such that individual elements of the matrix are transmitted discreetly, on an element-by-element basis, either in series or in parallel, over a communication link having a single or multiple parallel data paths).  
Regarding claim 15, Staudenmaier et al teaches wherein the total configuration time for configuring a plurality of parameters of the field- programmable gate array is an amount of time to read and write one of the plurality of parameters to one register space of the register (see paragraph [0034]).  
Regarding claim 16, Staudenmaier et al teaches s method of configuring a field-programmable gate array board, the board having a plurality of field-programmable gate arrays configured in accordance with claim 14, the method comprising the steps of configuring each of the plurality of field-programmable gate arrays in parallel (see paragraph [0028]).
Regarding claim 17, Staudenmaier et al teaches a method of configuring a field-programmable gate array board according to claim 16, wherein a total configuration time to configure the plurality of field-programmable gate arrays is an amount of time to configure one of the field-programmable gate arrays (see paragraph [0034]).  
Regarding claim 18, Staudenmaier et al teaches wherein each of the plurality of field-programmable gate arrays is connected to a processor by a different bus (see paragraph [0028]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staudenmaier et al US (20190079885) and in further view of Brewer US (20190171604).
Regarding claim 8, Staudenmaier et al further teaches, a circuit board; a processor mounted on the circuit board; and the field-programmable gate array of claim 1 mounted on the circuit board and connected to the processor (see paragraph [0071]).  Although Staudenmaier et al teaches the limitations above they fail to explicitly teach a transceiver in a satellite system as further recited in the claim.  Conversely Brewer teaches such limitations; a transceiver system for a satellite communication system (see paragraphs [0606]-[0608]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Staudenmaier et al with the use of a transceiver system for satellite communication as taught by Brewer.  The motivation for this would have been to provide a high speed network which is high performance and energy efficient (see paragraph [0004]).  
Regarding claim 13, Staudenmaier et al teaches all the limitations of claim 1 from which claim 13 depends on.  However they fail to explicitly teach being connected to a switch as further recited in the claim.  Conversely Brewer et al teaches such limitations; wherein each of the plurality of field programmable gate arrays is connected to a switch, the switch being connected to the processor (see paragraph [0052]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Staudenmaier with the connecting to a switch as taught by Brewer.  The motivation for this would have been to provide configurable computing architecture capable of being configured for various applications (see paragraph [0005]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478